           Case 1:18-vv-01354-UNJ Document 53 Filed 09/01/21 Page 1 of 3




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1354V
                                        (not to be published)


    CHARLES SHEPPARD,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: July 30, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Hourly
                                                                Rates
                         Respondent.


Joseph Michael Russell, Von Briesen & Roper, S.C., Milwaukee, WI, for Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On September 5, 2018, Charles Sheppard filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration as a result of an influenza vaccine administered on November 27, 2017.
(Petition at 1). On September 10, 2020, a decision was issued awarding compensation
to Petitioner based on the Respondent’s proffer. (ECF No. 41).



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01354-UNJ Document 53 Filed 09/01/21 Page 2 of 3




        Petitioner has now filed a motion for attorney’s fees and costs, dated April 8, 2021
(ECF No. 45), requesting a total award of $40,178.43 (representing $39,060.00 in fees
and $1,118.43 in costs). In accordance with General Order No. 9, counsel for Petitioner
represents that Petitioner incurred no out-of-pocket expenses. (ECF No. 46 at 2).
Respondent reacted to the motion on April 9, 2021, indicating that he is satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case, but
deferring resolution of the amount to be awarded to my discretion. (ECF No. 48).
Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                             2
          Case 1:18-vv-01354-UNJ Document 53 Filed 09/01/21 Page 3 of 3




                                        ATTORNEY FEES


        Petitioner requests compensation for attorney Joseph Russell at the rate of $380
per hour for 2019; $390 per hour for 2020; and $410 per hour for 2021. (ECF No. 46-2 at
5). However. Mr. Russell has previously been awarded the rate of $330 per hour for time
billed in 2016 - 2019. See Delzer v. Sec’y of Health & Human Servs., No. 17-0462V, 2019
WL 1874117 (Fed. Cl. Spec. Mstr. Mar 29, 2019); Gillespie v. Sec’y of Health & Human
Serv., No. 17-0953V, 2019 WL 7209831 (Fed. Cl. Spec. Mstr. Nov 8, 2019). I agree with
the reasoning of the previous special master for adopting this rate, and therefore similarly
reduce Mr. Russell’s rate for work performed 2019. For the year 2020, I will award $350
per hour and for the year 2021, I will award $375 per hour. Application of these reduced
rates results in a reduction of $4,811.00. 3

                                       ATTORNEY COSTS

      Petitioner requests $1,118.43 in overall costs. (ECF No. 46-2). This amount is
comprised of obtaining medical records, copy charges and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable and shall award it in
full.

                                          CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $35,367.43 (representing $34,249.00 in fees and $1,118.43 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master


3
 This amount consists of ($380 - $330 = $50 x 75.30 hrs = $3,765) + ($390 - $350 = $40 x 23 hrs =
$920) + ($410 - $375 = $35 x 3.6 hrs = $126) = $4,811.00.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  3
